TYSON, J.
The title to the act under which the indictment is preferred is as follows: “An act to prohibit the manufacture or sale or other disposition of vinous, spirituous, malt or other intoxicating liquors, within the limits of Clarke county, in this state.” — Acts 1880-81, p, 170. It is first insisted that the act is unconstitutional, because the body of it .embraces a subject not expressed in the title. The provision against which this objection is urged provides “that all fines imposed under this act shall be paid only in lawful money of the United States, and one-half of the fine, in all cases, shall go to the informant.” The attack seems to. be aimed at the last *138clause quoted. If it be conceded that the point is well taken, yet this would not invalidate the whole act. This clause may be eliminated entirely, and yet the remaining portion of the act, being a complete enactment, must stand. — Untreinor v. State, 146 Ala. 133, 41 South. 170.
The next insistence seems to be that the title contains two subjects, both of which are dealt with in the body of the act. This seems to proceed from the theory that the prohibition against the manufacture of the liquors mentioned and the sale or other disposition of them are two separate and independent subjects, and, therefore, cannot be incorporated in the same act. We think this is clearly untenable. The manifest purpose of the act, as shown both by its title and body, is to place the liquors named beyond the reach of the people, of the county. The act may be and is subject to other constitutional objections, but not to the ones raised. They do not, however, impair its validity to the extent of invalidating it as a whole, or affect the sufficiency of the indictment upon which this conviction was had. — (Untreinor's Case, supra.
There is no error shown by the record, and the judgment is affirmed.
Dowdell, Simpson, and Denson, JJ.,concur.